 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   ETOUCH LV, LLC,                                    Case No.: 2:18-cv-02066-JCM-NJK
12          Plaintiff(s),                                             ORDER
13   v.
14   ETOUCH MENU, INC., et al.,
15          Defendant(s).
16         In light of the supplemental showing made, Docket No. 23, the Court DISCHARGES the
17 order to show cause why the case should not be remanded for lack of subject matter jurisdiction
18 (Docket No. 6).
19         IT IS SO ORDERED.
20         Dated: December 13, 2018
21                                                           ______________________________
                                                             Nancy J. Koppe
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                  1
